                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  January 21, 2020
                                                                                 David J. Bradley, Clerk
                              UNITED STATES D ISTRICT COURT
                               SOUTI-
                                    IERN DISTRICT OF TEX AS
                                   GALVESTON DIVISION

    M EGAN ELIZABETH ARM STRON G,

                 Plaintiftl

    V S.                                          CIVV A CTION N O.3:19-CV-00137

    AN DREW SAIJL,COM M ISSIONER
    OF THE SOCIAL SECURITY
    A DM TN ISTR ATION ,

           Defendant.


                        M EM ORANDUM AND RECOMM ENDATiON
           PlaintiffMegan Elizabeth Anmstrong (ttArmstronf')seeksjudicialreview ofan
    adm inistrative decision denying herdisability benefitsunderTitle 11and Title X-V1ofthe
'

    SocialSecurityAct(the((Act'').See42U.S.C.jet,
                                                seq.(tt-fitle11'');j1381etseq.(tdr
                                                                                 jnitle
    XVl'').
           Beforemea<eoompetingmotionsforsumm aryjudgmenttiled by Armstrong and
    DefendantAndrew Saul,the Coramissionçr ofthe SocialSecurity Administration (the
    dtcommissioner'').SeeDlds.13,14.Having consideredthemotions,responsivebriefing,
    record, and applicable law ,l RECO M M END that Plaintifps M otion for Summ ary

    Judgment(Dkt.13)be DENIED and Defendant'sM otion forSummary Judgment(Dk4.
    14)beGRANTED.
                                 BACK GR OUND

      ln 2013, Arm strong applied for disability benefits from the Social Security

Administration(theûlAdministration''). Herapplication wasdenied,andsherequesteda
hearing with an AdministrativeLaw Judge(ûç.
                                          ALJ''). The AI,J conducted à.hearing and
found that Arm strong w as not disabled, issuing his flrst decision in October 2014.

A nustrong appealed the decision. The Appeals Council overturned the decision and

rem anded for reconsideration because the ALJ did not address the opinion of one of

Armstrong'streating physicians. The ALJthen conducted a second hearing. In orderto

obtain the testim ony from an additional consulting physician about the state.of

Armstrong'sm entalhealth,the ALJconducted athird hearing. Finally,the ALJissued a

second decision in Septem ber2018,finding thatArm strong w asnotdisabled. Annstrong

appealed again,btztthis tim e,the Appeals Councilaffirmed the ALJ'S decision. This

appealofthe AI,J'ssecond decision follow ed.

                     SUM M A RY A Y GM ENT STANDAR D

      Under the A ct, individuals who have contributed to the program and have a

physicalormentaldisabilitymay apply fordisability insurancebenefits.See42 U.S.C.j
423. Section 405(g)oftheActgovernsthe standard ofreview in disability cases. See
                                                                      4

Watersv.Barnhart,276F.3d 716,718 (5th Cir.2002). TheCommissioner'sdecision to
deny socialsecurity benefitsisreviewed by thefederalcourtsto determinewhether(1)

theCommissionerapplied theproperlegalstandard;and (2)theComm issioner'sfactual
fm dings are suppoded by substantialevidence. See Garcia v.Berlyhill,880 F.3d 700,

704 (5th Cir.2018). 11To be substantial,evidencemustbe relevantand sufficientfora
                                         2
reasonable m ind to acceptas adequate to supporta conclusion;itmustbe m ore than a

scintillabuth neednotbeaprçponderance.''Fraga v.Bowen,810F.2d 1296,1302 (5th
Cir.1987). tdlftheCommissioner'sfmdingsare supported by substantialevidence,they
mustbeaffirmed.''Newtonv.Apfel,209F.3d448,452 (5th Cir.2000).C1A finding ofno
substantial evidence is appropriate only if no credible evidentiary choices or m edical

findings supportthe decision.'' Harris v.Apfel,209 F.3d 413,417 (5th Cir.2000).
ttproceduralperfection in adm iaistrativeproceedings,however,isnotrequired.'' Jonesv.

Colvin,638 F.App'x 300,303 (5th Cir.2016)(citing M ays v.Bowen,837 F.2d 1362,
1364(5th Cir.1988))(internalquotation marksomitled).
      (tgA)claimantisdisabled only ifshe is incapable ofengaging in any substantial
gainfulactivity.'' Anthony v.Sullivan, 954 F.2d 289,293 (5th Cir. 1992) (internal
                ,
                      '




quotation marks,citation,'and emphasisom itted). To determine ifa claim antis disabled,
theAI-,
      Jusesa sequential,five-step approach:

      (1) whether the claimant is presently performing substantial gainful
      activity;(2)whethertheclaimanthasasevereimpairm ent;(3)whetherthe
      impairment meets or equals a listed impairment; (4) whether the
      impairmentpreventsthe claimantfrom doing pastrelevantWork;and (5)
      whether the impairm entprevents the claim ant from performing any other
      substantialgainfulactivity.

Salmond v.Berlyhill,892 F.3d 812,817 (5th Cir.2018)(quotingKneeland v.Berlyhill,
850F.3d749,753(5thCir.2017)).
          he claim ant bears the burden of proof on the first four steps, but the
      tt-f'
                                                                              '
                                                          .

Cöm m issioner bears the burden on the fifth step.''   f#.at 817'(quotation marks and
citation omitted). GtBefom reaching step four,the Commissionerassessestheclaimant's
residualfunctionalcapacity (ûRFC').The claimant'sRFC assessmentisa d.etermination
ofthem ostthe claim antcan stilldo despitehisorherphysicaland m entallim itations and

isbased on a11relevantevidence in the claim ant'srecord. The RFC isused in both step

four and step five to detenuine whetherthe claim antis able to do herpastw ork orother

available work.'' Kneeland,850 F.3d at 754 (internalquotation m arks and éitations
omitted).
      The Com m issioner's decision must stand or fall with the reasons stated in thç

ALJ'S finaldecision. See Newton,209 F.3d at 455. Post hoc rationalizations for an

agency decision are not to be considered by a reviewiùg cotu't. See SEC v. Chenely

Cory ,332 U.S.194,196 (1947). Eû-l-hereviewing courtmay notreweigh the evidence,
try the questions de novo,or substitute itsjudgmentforthe Commissioner's,even ifit
                                       .




believes the evidence w eighs against the Comm issioner's decision. Conflicts in the

evidencearefortheCommissioner,notthecourts,toresolve.''Pennington v.Comm '
                                                                         rof
Soc.Sec.Admin.,No.3:16-CV-230,2017W L 4351756,at*1(S.D.Tex.Sept.29,2017)
(citingMastersonv.Barnhart,309F.3d267,272(5th Cir.2002)).
                              TH E AT,J'S DECISION

      The ALJfound atstep one thatArm strong had notengaged in substantialgainful

activity since Septem ber28,2012.

      TheA I-,J found atstep tw o thatArm strong had thefollow ing severe im painnents:

gastroparesis,centralquditory processing disorder,and depression. The ALJ also found

that Armstron: had the following non-severe impairments: hypothyroidism,
hypertension,celiac atïeçy com pression syndrom e,and glaucom a.
         At step three, the ALJ found that none of these impaicm ents m et any of the

A dm inistration'slisted im painnents.

         Priorto consideration ofstep four,theA LJ assessed Arm strong'sRFC,asfollows:

         Ifmd thatthe claimanthasthe I1kFCIto perform lightwork asdefined in
         20 CFR 404.1567(b)and 416.9674b),occasionally lifting and carlying 20
         pounds and frequently 10 polmds. She can stand and walk four of eight
         hours each and sitsix ofeighthoursforafulleighthourday;hasunlim ited
         ability to push/pull and perfol'm gToss and fine m ovem ents except for
     '
         occasionalpushing with the low erextrem ities,bilaterally;can occasionally
         climb stairs butcannot clim b ladders,ropes,or scaffolds,ornm ;she can
         occasionally bend, stoop, crouch, crawl, balance, twist, and squat; but
         cannot be exposed to dangerous m achinery or extfem e heat/cold. The
         claim antgets along with others,understands sim ple, 1-2 step instnlctions,
         concentrates and perform s sim ple tasks, and responds and adapts to
         workplacechangesand supervision.

Dkt.6-3 at 18. At step four,the AI,J found thatAtnustrong has no pastrelevantw ork

and,thus,thequestion ofwhethersheiscapable ofperform ing pastwork isnotrelevant.

         Atstep five,theALJconcluded:tûconsidering (Armstrong's)age,education,work
experience,anttIRFCj,there arejobsthat existin significantnumbers in the national
econom y thattheclaim antcan perform .''Dkt.6-3 at25.

         A ccordingly,theALJfound thatAe strong w asnotdisabled.

                                      D ISC U SSIO N

         Thisappealraisesfourissues:(1)whethertheM -,
                                                    Jerredby failiné to considrra11
ofArmstrong'simpairmentswhen determining herRFC;(2)whetherthe ALJerred by
finding an RFC that is inconsistent with a m oderate lim itation in concentration,

persistence, and maintaining pace (Gtconcentration''); (3) whether the ALJ failed to
properly weigh theopinionsofArmstrong'streating physicians,Dr.M ehnaz Shafi(&:Dr.
Shafp')andDr.AnaVidal(((Dr.VidaP');and (4)whethertheALJerredby failingtofmd
specifically that Alnnstrong could m aintain em ploym ent. 1 w ill address these issues

separately.

A.    THE ALJ Dm NOT ERR BY FAILING TO CONSD ER A LL OF ARM STRONG'S
      IM PAIRM ENTSIN DETERMINING H ER RFC

      Armstrong contendsthattheCodeofFederalRegulations(the:çCode'')(trequiregsq
thatifa seveye impairmentexists gatstep 2j,al1medically determinable impairments
whether severe or not- m ust be considered in the rem aining steps of the sequential

analysis.'' Dk'
              t.13-1 at 4 (citing 20 C.F.R.jj 404.1523,416.923). Relying on this
understanding of the law,Annstrong first argues that because the ALJ found that she

suffers from severe im pairm ents,the ALJ w as required to consider her additionalnon-

severe impairm ents (laryngopharyngeal reflux disease,hypertension,hypothyroidism ,
glaucoma,and celiac artery compression) in detennining her R-FC. Armstrong then
argueà that the A LJ compounded his error by failing to retlect a1l of her m edically

detenninable im pailnnentsin thehypotheticalquestion heposed to thevocationalexpert.

      illAlnnstrongrsjargumentfailsbecauseitisbased on aflawedinterpretation ofthe
law .j' M archiv.Be
                  'rryhi
                      ' ll,N o.3:17-CV -00360,2018 '
                                                   W L 4610669, at*4 (S.
                                                                       D.Tex.
Sept.4,2018).TheregulationscitedbyArmstrong acmallyprovide:
      In determining whetheryourphysicalorm entalimpairm entorimpairments
      are of a sufficient m edical severity that such im pairm ent or impairm ents
      could be the basis of eligibility under the law , we w ill consider the
      com bined effectof a11ofyourimpairm ents withoutregard to whether any
      such impainuent,ifconsidered separately,w ould be of sufficient severity.
      lf we do find a m edically severe combination of im pairm ents, we w ill
      considerthe combined impactofthe impairmentsthroughoutthe disability
      determ ination process.

                                          6
20 C.F.R.jj 404.1523(c),416.923(c). This language makes clearthatan AI,Jhasthe
duty to considerthe combined effectof alleged impainnents to determ ine if a m edically

severe combination exists. SeeLoza v.Apfel,219F.3d 378,393 (5th Cir.2000)(tGg-
                                                                             fjhe
AI,J is required to consider the combined effects of a11im pairm ents w ithoutregard to

whetheranysuchimpairnyent,ifconsideredseparately,wouldbeofsufficientseverity.'').
Forexample,ifaclaimanthad impairmentsA (non-severe),B (non-severe),and C (non-
severe),theregulationswouldrequiretheALJtoconsiderwhbtheranycombinationofA,
B,and C constitute a m edically severe com bination. lf the ALJ found that A and B

together constituted a m edically severe com bination,the regulations would require that

the ATJ Ecconsiderthe combined impactof...impairments (A and B)throughoutthe
disability determination process.'' 20 C.F.R.jj 404.15234($,416.923(($. floweyer,the
regulationsw ould notrequire the ALJ to consider the impactofim painnent C because

(Iorlly impairments found to be medically severe (singly or in combination)need be
considered throughoutthe disability detelnnination.'' Vealv.Soc.Sec.Adm in.,618 F.

Supp.2d 600,607 (V.D.Tex,2009) (emphases omitted). Thus,asillustrated by this
example, the ALJ w as only required to consider Annstrong's gastroparesis, central

auditory processing disorder,and depression the im pairmentsthe ALJ based his step 2

determination on throughout the disability determination. See M archi, 2018 W L

4610669, at *4. The AL,J did as he was required. çtconsequently, gArm strong'sj
argum entthatthe AI-,J failed to considerher non-severe im pairmentsin determ ining her

RFC,which is predicated on her incorrect interpretation of the lam .m ust fail.'' Id.
Because the A LJ properly applied the Code in finding Arm strong's RFC, tlthe ALJ'S

hypotheticalquestion to thevocationalexpel'twasnotin error.''1d.

      Arm strong's argum ent that the ALJ erred by failing to consider a11 of hçr

im painments severeand non-severe- isnotonly legally incon-ect,butitisalso factually

incorrect. In m aking his RFC finding, the A LJ specifically stated twice that he

considered a1lofhersymptom sand al1ofthe evidence in determ ining Arm strong'sRFC.

SeeDkt.6-3 at18(stating thathemadehisRFC findingIigajftercarefulconsideration of
theentirerecord''and afterttconsiderling)a11symptoms''). TheFifth Circuithasruled
thatl should consider such express statem ents as true statem ents of the ALJ'S actions.

SeeBrunsonv.Astrue,387F.App'x459,461(5th Cir.2010)(TheALJ'Sûldecisiônstates
expresslythatitwasmade galftercarefulconsideration ofa11theevidence,andweseeno
reason or evidence to dispute his assertion.'') (internal quotation marks omitted).
M oreover,the ALJ did,in fact,specifically discuss every im pairm ent- severe and non-

severe- during his analysis of Arm strong's RFC. See Dkt. 6-3 at 19-23. Thus,

Arm strong's assertion that the ALJ failed to consider a11 of her im pairm ents is simply

W rong.

      In sum,('the ALJ applied the proper legalstandard in assessing gArmstrong's)
RFC and the RFC detenmination is supported by substantial evidence.'' M archi,2018

W L 4610669,at*5.




                                           8
B.     TIIEALJDID NOT ERR BY FAILING TO INCLUDE IN HISRFC DETERMW ATION
       THE LIMJTATIONS NORM ALLY ASSOCG TED W ITH A M ODERATE LIM ITATION
       IN CONCENTM TION

       In theprocessofanalyzing Arm strong'sRFC,theALJfoundthatArm strong hasa

m oderatel limitation in Concentration. A rm strong argues that the A LJ'S RFC

determination is'inconsistentwith the lim itations normally associated w ith a m oderate

levelofimpairmentin Concentrption undertheprovisionsof20 C.F.R.j 416.920a and
A dultListing 12.00C. Arm strong futherargues thatthe ALJ'S flawed RFC tainted the

hypotheticalpnsedtothevocationalexpert.1am lp tpersuaded.

       In m aking hisRFC finding,theA LJ specifically stated:(l-fhe claim antgets along

with others,understands sim ple, 1-2 step instructions,concentrates and performs sim ple

tasks,and respondsand adaptsto workplace changesand supervision.'' Dkt.6-3 at18. I

find that this language adequately addresses Arm strong's m oderate Concentration

limitation.    See Bordelon         Asyue, 281          App'x 418, 423 (5th Cir. 2008)
(Gtlltqestrictions to rare public interaction, 1ow stress, and simple, one- to two-step
instructions reflect that the ALJ reasonably incorporated gthe claimant's) moderate
concentration,persistence,and pace lim itations such thatthe hypotheticalquestion was

prope1'.''l;Menkesv.Astvue,262 F.App'x 410,412 (3d Cir.2008)(ûtl-
                                                                laving previously
acknowledged that gthe claimantj suffered moderate limitations in concentration,
persistence and pace,the ALJ gproperly)accounted forthese mentallimitations in the
hypotheticalquestionbyrestricting thetypeofworkto &simpleroutinetasks.''').

1The severity ofa m entallim itation is rated according'to (<the follow ing five-pointscale:none,
mild,moderate,marked,andextreme.''20C.F.R.j416.920a(c)(4).
                                               9
C.       THE ALJ Dm N OT ERR BY ASSIGNG G LIU LE W EIGHT TO THE OPIM ONS OF
         ARMSTRONG'STREATING PHYSICIANS,DR.SHAFIAND DR.VD AL

         The Code creates a broad fram ework for ALJS to follow in evaluating m edical

opinions in social security disability cases. See 20 C.F.R. j 404.1527. A treating
physician isan tûacceptablemedicalsourcewhoprovidesgaclaimantq,orhasprovided ga
claimantq,with medicaltreatmentor evaluation and who has,orhashad,an ongoing
treatm entrelationship with gthe claimantl.'' 20 C.F.R.j 404.1527(a)(2). The treating
physician nzle providesthatthe opinion of a claim ant's treating physician is entitled to

greatweight.SeeNewton,209F.3d at455.lndeed,ççgaqtreatingphysician'sopiniop on
the nature and severity ofa patient'sim pairm entw illbe given controlling w eightifitis

Gw ell-suppolied by m edically acceptable clinical and laboratory diagnostic teclmiques

andlsnotinconsistentwith ...othersubstantialevidence.'''M artinezv.Chater,64F.3d

172,176(5th Cir.1995)(citing20 C.F.R.j404.1527(d)(2)).Theltstandard ofdeference
to the exam ining physician is contingent upon the physician's ordinarily greater

familiarity with the claimant'sinjuries.'' Rodriguez v.Shalala,35 F.3d 560,1994 W L
499764,at*2(5thCir.1994).
     '
         A!lALJm ayrejecta:treating physician'sopinion Gswhen goodcauseexists.CGood
cause m ay permitarlALJto discountthe w eightofa treating physician relative to other

experts where the treating physician's evidence is cönclusoly, is unsupported by

m edically acceptable clinical, laboratory, or diagnostic teclmiques, or is otherwise

unsupported by the evidence.''' Giles v.Astrue,433 F.App'x 241,246-47 (5th Cir.
2011)(quoting Newton,209 F.3d at455).lfgood cause exists,thetreating physician's
opinionsareçGnotonlynotconclusiveintheseproceedings,butmay berejected when the
evidence supports a contrary conclusion.'' Johnson v.Astrue,N o.4:11-CVu03652,2013

W L 5785600,at*9(S.D.Tex.Apr.10,2013)(quotation marksandcitation omitted).
      Arm strong contends thatthe AL,J erred when he afforded Ctlit'tle weight''to Dr.

Shafiahd Dr.V idal's opinions. Arm strong arguesthisw asnota harm less errorbecause

ifDr.Shafiand Dr.Vidal'sopinionsw ere given controlling w eight,as the 1aw requires,

theAI-,Jw ould have found thatshew as disabled. 1willfirstaddressDr.Shafi's opinion

and then Dr.V idal's.

      1.     D r.Shafi

      Dr.Shafi's O pinion:Dr.Shafiwas Arm strong's gastroenterologist. Arm strong

lastvisited Dr.Shafi on October 18,2012,roughly three w eeks after she underwent a

celiac artely bypass surgery to remedy herceliac artel'y compression syndrome (.12012
BypassSurger/'). Dr.Shafiprovidedhismedicalopinion concerning Armstrong'sRFC
on June7,2013. TherelevantpartsofDr.Shati'sopinion are asfollows:

   * Arm strong suffered from nausea,vom iting,andgastroparesis. See Dld.7-8 at2.
                                                           /


   * Annstrong w asonly capable ofsitling three hoursa day,standing two hoursa day,
     occasionally lifting up to 20 pounds,and occasionally carrying up to 20 pounds.
     See id.at3.-4.

      Arm strong would likely haveto m issw ork m orethan fourdaysperm onth. See id.
      at6-7.

      The,
         M =J'Sreasonsforassigning Dr.Shafi'sopinion littlew eightare asfollow s:

      lgive little w eightto the opinion ofDr.M elm az Shafidated June 7,2013.
      H e last saw the claim ant on October 18,2012,and his opinion is quite
      rem ote and notcredible through the present. Itis also unsupported by the
      m edicalevidence,as discussed.
Dkt.6-3 at24(citation omitted).
      The A LJ H ad G ood C ause to Assign Little W eight to Dr.Shafi's Opinion:

TheALJ did noten'in finding there w asgood cause to assign little weightto Dr.Shafi's

opinion. M ore than five years passed between Dr. Shafi's opinion and the ALJ'S

decision. In five years,a person's sym ptom s m @y change drnm atically for better or

w orse. The Code recognizes this reality by requiring periodic reviews of disabled

perjons'impairmeùts to determine whether they are still disabled. See 20 C.F.R. j
416.989. Although the Fiflh Circuithas not spoken directly on this issue,atleastone

othercircuithas held that an A LJm ay properly assign little w eightto a rem ote m edical

opinion, especially when there are less attenuated m edical opinions available. See

Johnson v.Astrue,303 F.App'x 543,54à(9th Cir.2008)((;TheALJproperly rejected
m edical opinions that were rem ote in tim e, relying m ore heavily on m ore recent

opilzions.'').In thiscase,theALJproperlyrelied oh aplethoraoflessattenuatedm edical
evidenceand,thus,did noterrin assigning littleweightto Dr.Shafi'srem ote opinion.

      Furthennore,Dr,Shafi's opinion wasbased on exam inationshe conducted before

and imm ediately afler Arm strong's 2012 Bypass Surgery. This is particularly relevant

for '
    two reasons. First,there is considerable evidence in the record that Alnnstrong's

celiac artel'y conp ression syndrom e w as a root.cause ofArm strong's nausea,vom iting,

and gastroparesis because the syndrom e is characterized by reduced blood flow to the

stom ach. Sincethesurgel'y wassuccessfulin addressing thisrootcause,arlim provem ent

in the associated symptom s cotlld theoretically be possible. And,in fact,the m edical

evidence suggests that there w as im provem ent in Arm strong's nausea,vom iting, and
gastroparqsis. Second, during Dr. Shafi's final exam ination, Arm strong w as still

suffering from a post-operation infection that lefther w ith an open w ound that did not

healforfivemonths.This/nalexaminationmayhavereasonablyleftDr.Shafiwiththe
im pression thatArm strong'scondition wasfarw orse than ittum ed outto be atthe tim e

ofthe AT,J's decision,m ore than five years after she recovered from surgery. Because

Dr.Shafi's opinion was based on exam inations conducted years ago when the state of

Arm strong's condition was evidently different,the ALJ acted w ithin his discretion in

assigning Dr.Shafi's opinioh little w eight. See Bolin-M cNeely v.Colvin,No. 15-CV-

302-CVE-TLW ,2016 W L 11468938,at *7 (N.D.Okla.July 27,2016) (The value of
m edicalopinion evidence ktcan be dependentupon the m edicalevidence thatform s the

basisofeach opinion.'').Thus,theALJdidnoterrin concludingthatDr.Shafi'sopiaion
wastoo rem ote to accurately reflectthecurrentstate ofArmstrong'slim itations.

      2.      D r.Vidal

      Dr.Vidal's Opinion: Dr.Vidal, a specialist in internal m edicine,was one of

A rm strong'streating physicians. In Dr.Vidal'sprogressnotes,dated June 19,2013,she

states:

         (Centralauditory processing disorderjisthem ain impairmentforherto
      beabletoperform job relatedactivities. Shehastriedhard onm aximizing
      herabilities butstillitisdifficultforherto m eetjob Requirements gsicj.
      Her lastjob washelping atthe kitchen in a nightshift. Chopping,(sicj
      vegetaàles,getting food ready forthe molmirv shif't. Thisjob involved
      heavy lifting (bags of potatoes,etc gsicj). ltis difficutlgsicj forher to
      perform m ore com plex activitiesoreven to keep track ofroutineactivities.

           She.hasno specialized training. ltis difficultforherto perfol'm heavy
      duty laborduetounderlying medicalconditions. Shecan notgsicjliflmore
      than 10 pounds. Hercentralauditory processing disorderm akesitdifficult
      for her to assum e.higher level responsibilities. Atthis point,and by the
      best of my know ledge, she w ould m eet criteria for disability based on
      above conditions, can not (sicj 511511job requirements due to above
      statements and has no training or capability for higher level job
      assignm ents.

Dkt.7-8 at16.

      TheA LJ'Sreasonsforassigning Dr.Vidal'jopinion littlew eightare asfollows;

      ln June2013,Dr.Vidalopined theclaim antGtwould m eet(theqcriteriafor
      disability''due to her m edical conditions and centralauditory processing
      disorder.... However,speculation asto em ployability caniesno valuable
      probativew eight,and the ultim atedetennination ofdisability.is specifically
      reserved to the Com m issionerpursuantto SSR 96-5p. FM herm ore,lgive
      Dr.Vidal's opinion little weight because it is not supported by her own
      records and inconsistent with other pertinent clinical evidence. The
      claim ant has pain after she eats secondary to significant abdom inal scar
      tissue,butshe does noteven take pain m edication and the records clearly
      show thather jastrointestinal issues ofnausea and vomiting have been
      resolvedw ith surgery and m edication.

Dkt.6-5 at57.

      TheALJHad dood Causeto Assign LittleW eightto Dr.Vidal'sOpinion:ln
her m otion, Arm strong presents Dr. V idal's opinion as if it contains two separate

assel4ions:IIDI'.Vidal found that Plaintiff could not liftm ore than 10 pounds and w as

disabled as aresultofauditory processing disorder.'' Dk4.13-1 at6. Arm strong goeson
           .




to arguethattheALJwasnotfree to discounttheseopihions.Arm strong iswrong.

      Ibegin w ith Dr.V idal'sassqrtion thatArm strong can liftno m ore than 10pounds.

l find that the A L,J had good cause to assign this portion of D r.V idal's opinion little

weightbecause Dr.V idal's notes do notindicate thatshe conducted any kind of clinical

diagnostictechniques orexaminationsto determ ineArm strong'slim itationsw hen lifting.

ln otherw ords,thisportion ofDr.V idal's opinion is notsupported by her own records.
Thisalone is good causeto discountDr.V idal'sopinion regarding Arm strong's inability

to liflmore than 10 pounds.SeePerez v.Barnhart,415 F.3d 457,466 (5th Cir.2005)
                                                                  *
                       .
(1CTheAT,Jwas...Justifiedin giving lit-tleweightto Dr.Heinze'stestim ony becausehe
did notperform any clinicalexaminations.''l;Newton,209F.3d at456(Good causeto
disèounttheweightofatreating physician existswhen Gdthetreating physician's evidence

is conclusory,is unsuppoded by m edically acceptable clinical,laboratory,or diagnostic

techniques,orisotherwiseunsupportedbytheevidence.'').
       The rem ainderof Dr.Vidal's opinion,in my view ,seem sto m imic the disability

detennination analysis thatthe ALJ would have to later undertake. Indeed,Dr.Vidal

discusses Arm strong's previous employm ent solely for the pulmose of then asseling

supposectlimitationsthatwouldnotallow hertopursueasim ilarjob in thef'
                                                                     utlure.z br.
Vidal then concludes, based on that analysis, that Arm strong m eets the criteria for

disability. This does not nmount to a Gtm edical opinion,''and the ALJ rightfully

disregarded thisopinion.

       To be clear,opinionsthat(1)conclude thata claimantis disabled orunable to
work duetoimpairmentsor(2)assessaclaimant'sRFC ttarenotmedicalopinions''under
  ,
                                                   '




the regulations. See 20 C.F.R.j 404.1527(* . Such opinionsare specifically excepted
from the definition of (Em edicalopinions''because the opinions address Gdissuesreserved


2 This m ay well explain w hy Dr. Vidal describes a lifting lim itation w ithout any suppoding -
clinicalexamination. lndeed,in heropinion,Dr.Vidalnoted thaiArmstrong'spreviousjob
involved heavy lifting rightbefore stating thatA rm strong cannotlift m ore thân 10 pounds. To
the extent that Dr.Vidal opined that Arm strong could liftno m ore than 10 pounds solely to
suppol'therdisability determination,my analysisbelow applieswith equalforceto the supposed
10 pound lifting lim itation.
to the Comm issioner,'' j#., and Gttreating source opinions on issues reserved to the

Comm issioner are never entitled to controlling weight or even special significance,''

Dobbinsv.Colvin,No.6:14-CV-055-BL,2016 W L 1179020,at*3 (N.D.Tex.Feb.25,
2016). ALJSdo notel'
                   rwhen they failto creditlegalconclusionson issuesreserved to
the Com m issionerbecause Eûthe ALJhassole responsibility for determining a claim ant's

disability statusa'' Newton,209 F.3d at455 (quoting Paulv.Shalala,29 F.3d 208,211
(5th Cir.1994)).Thus,theALJproperly disregarded Dr.Vidal'sopinion thatArmstrong
would m eetthe criteria fordisability.

      A ccordingly,theA LJdidnoten-in assigning little weightto Dr.V idal'sopinion.

D.    THE ALJ Dm NOT ERR BY FAILG G TO DETERM'
                                             INE W IIETHER ARMSTRONG IS
      CAPABLE OF M AINTAINING EM PLOYMENT

      Finally, Arm strong argues that the ALJ errqd by failing to provide a specific
                                               '
       .                        .

fm ding asto whetherArm strong w as capable ofm aintaining em ploym ent. W hen m aking

an RFC determ ination, the AL,J assesses the nature and extent of the claim ént's

limitations and detennines the claim ant's RFC for work activity tton a regula.
                                                                              r and

continuing basis.'' 20 C.F.R. jj 404.1545(b)-(c), 416.945(b)-(c). Thus, the RFC
determination itself encompassesthe finding thatthe claim antis capable ofm aintaining

employm entunlesstithe claim ant's ..Jailm entwaxes and wanes in its m anifestation of

disabling symptoms.''Perez,415F.3d at465 (quoting Frankv.Barnhart,326F.3d 618,
619(5th Cir.2003)).
      ln order to show that her limitations wax and w ane, Arm strong directs m y

atlention to the opinion of Dr.Shafi in which he stated thatArm strong suffered from


                                         16
    tIflare ups''ofnausea and vom iting. D kt.7-8 at2. As explained above,the ALJ acted

    within his discretion when he assigned little weightto D r.Shafi'sopinion because itw as

    too rem ote. This m ere scintilla of evidence is sim ply insufficient to show that

    Arm strong'scondition fluctuated overtim e.SeePerez,415 F.3d at465-66.

          Annstrong also asserts that Glrdjepression is a condition that is welllinown to
    dqm onstrate symptom sthatfluctuate in intensity.'' D kt.15 at4. 1carm otsim ply assum e

    thattheALJhas specialized knowledge ofthe sym ptom sassociated with a psychological

    disorder. IftheALJ were to find thatArm strong's depressive symptom sfluctuated over

    time withoutany supporting m edicalevidence,theALJwould hivecom m itted error. See

    Williams v.Berryhill,No.3:16-CV-900-CWR-Rl-lW ,2018 W L 736259,at *1 (S.D.
    M iss.Feb.6,2018)(ttg-flhe ALJmay notestablish physicallimitationsorlack ofsuch
                         '
.
    limitatiohs without medicalproof to suppol'
                                              t that conclusion.'') (quoting Jackson v.
    Comm 'rofsoc.Sec.qNo.2:11-CV-177-SAA,2012 W L 1392340,at*3 (N.D.M iss.Apr.
    20,2012)). ALJS are specifically prohibited from making assumptions aboutmedical
    conditionswithoutmedicalevidence. SeeFrank,326 F.3d at622 (Gtglqudges,including
    administrative 1aw judges ofthe SocialSecurity Administration,mustbe caref'ulnotto
    succum b to thetemptation to play doctor.... Comm on sense can m islead;1ay intuitions

    aboutm edicalphenom enaareoRenwrong.'')(citation omitted).
          A tnnstrong failed to present sufficient m edical evidence that her condition

    fluctuates over tim e. A s a result,the ALJ did not com m it en'
                                                                   or by refraining from

    m aking a specificfinding thatArm strong was capable ofm aintaining em ploym ent.
                                  CON CLU SION

      Becausethe Al,J's decision issupported by substantialevidence,lwillnotdisturb

it. A ccordingly,1RECO M M END thatComm issioner'sM otion forSumm ary Judgm ent

(Dkt.14)beGRANTED and Armstrong'sM otion forSumm ary Judgment(Dk4.13)be
DENIED.

      The Clerk shallprovide copies ofthisM em orandum and Recom m endation to the

respective pa/ies who have fouleen days from the receipt thereof to file written

objectionspursuanttoFederalRuleofCivilProcedure72(b)and GeneralOrder2002-13.
Failurett)filewritten objectionswithin thetim eperiod mentioned shallbaran aggrieved
pérty from attacking the facm alfindingsand legalconclusionson appeal.

      SIGN ED atGalveston,Texas,this21stday ofJanuary,2020.




                                               AN D REW M .ED ISON
                                        UM TED STA TES M AGISTRATE JUD GE
